                   THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

THOMAS KELLY MCGINNIS,          )           CIV. NO. 19-00625 DKW-WRP
#A4013561,                      )
                                )           ORDER DENYING APPLICATION
          Plaintiff,            )           TO PROCEED IN FORMA
                                )           PAUPERIS
          vs.                   )
                                )
DEBRA TAYLOR, STAFF ACO,        )
MAUI CORRECTIONAL CENTER, )
PUBLIC SAFETY,                  )
                                )
          Defendants.           )
_______________________________ )

      Before the Court is Plaintiff Thomas Kelly McGinnis’ Application to

Proceed In Forma Pauperis by a Prisoner (“IFP Application”). ECF No. 2.

McGinnis’ IFP Application lacks: (1) certification by prison officials regarding the

amount currently in his account; and (2) an account statement for the preceding six

months showing all deposits and withdrawals during that period. See 28 U.S.C.

§ 1915(a)(2). The IFP Application is therefore DENIED as incomplete.

      McGinnis is DIRECTED to submit a complete IFP Application that contains

the information listed above on or before December 13, 2019. Failure to timely do

so will result in automatic dismissal of this suit without prejudice. See Fed. R.

Civ. P. 41(b); see also Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir. 1995). The

Court will take no action on McGinnis’ submissions in this case until he has either
paid the $350 civil filing fee and $50 administrative fee for commencing this

action or is granted IFP status.

        The Clerk is DIRECTED to send McGinnis an Application to Proceed In

Forma Pauperis by a Prisoner so that he can comply with this Order.

        IT IS SO ORDERED.
        DATED: November 27, 2019 at Honolulu, Hawai‘i.



                                              /s/ Derrick K. Watson
                                              Derrick K. Watson
                                              United States District Judge




Thomas Kelly McGinnis v. Debra Taylor et al; Civil No. 19-00625 DKW-WRP;
ORDER DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS
McGinnis v. Taylor, No. 1:19-cv-00625 DKW-WRP; ifp ‘19 McGinnis 19-625 (incompl 1983)




                                                   2
